EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary ($ Millions, except per share amounts) 3Q 2012 3Q 2011 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) YTD 2012 YTD 2011 Core Results EPS - Diluted Reported Net Income EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (mm) Wtd. Average Diluted Shares O/S (mm) Shares Outstanding (mm) Cash Flow from Operations 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Third Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (4 ) 4 Discontinued operations, net - Net Income $ $ 4 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Third Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other 77 77 Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (4 ) 4 Discontinued operations, net - Net Income $ $ 4 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Nine Months Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) ) Taxes ) ) Income from continuing operations - Discontinued operations, net of tax (9 ) 9 Discontinued operations, net - Net Income $ $ 9 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2011 Nine Months Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ 35 Libya exploration write-off $ ) Gain on sale of Colombia pipeline interest 29 Foreign tax Chemical Midstream, marketing and other Corporate Interest expense, net ) Premium on debt extinguishments ) Other ) ) Taxes ) ) Tax effect of adjustments ) 33 State income tax charge Income from continuing operations Discontinued operations, net of tax ) Discontinued operations, net - Net Income $ $ 50 $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 3 QTR 2 QTR 3 9 Months 9 Months Oil & Gas Chemical Midstream, marketing and other 77 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Income from continuing operations Worldwide effective tax rate 38% 40% 38% 40% 39% CORE RESULTS QTR 3 QTR 2 QTR 3 9 Months 9 Months Oil & Gas Chemical Midstream, marketing and other 77 77 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 38% 40% 38% 40% 39% 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Third Quarter Net Income (Loss) Reported Income Comparison Third Second Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 77 79 Corporate Interest expense, net ) ) (9 ) Other ) ) 6 Taxes ) ) 20 Income from continuing operations 47 Discontinued operations, net (4 ) (4 ) - Net Income $ $ $ 47 Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 40% 2% OCCIDENTAL PETROLEUM 2012 Third Quarter Net Income (Loss) Core Results Comparison Third Second Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 77 79 Corporate Interest expense, net ) ) (9 ) Other ) ) 6 Taxes ) ) 20 Core Results $ $ $ 47 Core Results Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 38% 40% 2% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Third Quarter Net Income (Loss) Reported Income Comparison Third Third Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 77 79 Corporate Interest expense, net ) ) ) Other ) ) ) Taxes ) ) Income from continuing operations ) Discontinued operations, net (4 ) (4 ) - Net Income $ $ $ ) Earnings Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 38% 38% 0% OCCIDENTAL PETROLEUM 2012 Third Quarter Net Income (Loss) Core Results Comparison Third Third Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 77 79 Corporate Interest expense, net ) ) ) Other ) ) ) Taxes ) ) Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 38% 38% 0% 9 Investor Relations Supplemental Schedules 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months NET PRODUCTION PER DAY: United States Crude Oil (MBBL) California 88 80 87 78 Permian Midcontinent and other 28 17 24 16 Total NGL (MBBL) California 18 16 16 15 Permian 40 37 39 38 Midcontinent and other 16 20 18 14 Total 74 73 73 67 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Crude Oil (MBBL) Colombia 30 27 28 29 Natural Gas (MMCF) Bolivia 12 15 13 16 Middle East / North Africa Crude Oil (MBBL) Bahrain 4 4 5 4 Dolphin 7 10 8 10 Oman 69 69 65 68 Qatar 69 73 71 72 Other 34 32 36 39 Total NGL (MBBL) Dolphin 7 11 9 11 Other 1 - - - Total 8 11 9 11 Natural Gas (MMCF) Bahrain Dolphin Oman 57 59 57 53 Total Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months NET SALES VOLUMES PER DAY: United States Crude Oil (MBBL) NGL (MBBL) 74 73 73 67 Natural Gas (MMCF) Latin America Crude Oil (MBBL) 30 24 28 29 Natural Gas (MMCF) 12 15 13 16 Middle East / North Africa Crude Oil (MBBL) Bahrain 4 4 4 4 Dolphin 7 9 8 9 Oman 67 71 64 70 Qatar 68 76 70 73 Other 38 35 34 35 Total NGL (MBBL) Dolphin 8 11 9 11 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months OIL & GAS: PRICES United States Crude Oil ($/BBL) NGL ($/BBL) Natural gas ($/MCF) Latin America Crude Oil ($/BBL) Natural Gas ($/MCF) Middle East / North Africa Crude Oil ($/BBL) NGL ($/BBL) Total Worldwide Crude Oil ($/BBL) NGL ($/BBL) Natural Gas ($/MCF) Third Quarter Nine Months Exploration Expense United States $ 44 $ 34 $ $ Latin America - 1 1 1 Middle East / North Africa 25 4 76 51 TOTAL REPORTED $ 69 $ 39 $ $ Less - non-core impairments - - - ) TOTAL CORE $ 69 $ 39 $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Third Quarter Nine Months Capital Expenditures ($MM) Oil & Gas California $ Permian Midcontinent and other Latin America 76 52 Middle East/ North Africa Exploration Chemical 75 59 Midstream, marketing and other Corporate 15 16 66 39 TOTAL $ Depreciation, Depletion & Third Quarter Nine Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 31 18 86 67 Middle East/ North Africa Chemical 87 82 Midstream, marketing and other 55 45 Corporate 7 7 20 18 TOTAL $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 30-Sep-12 31-Dec-11 CAPITALIZATION Long-Term Debt (including short-term borrowings) $ $ EQUITY $ $ Total Debt To Total Capitalization 16% 13% 15
